DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

ROYAL PALM CHIROPRACTIC & REHAB CENTER, P.A. a/a/o EMILY
                       HANSEN,
                      Appellant,

                                     v.

         GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                         Appellee.

                               No. 4D21-148

                               [July 14, 2021]

  Appeal from the County Court for the Fifteen Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos. 50-2017-SC-
009430-XXXX-MB and 50-2019-AP-000085-CAXX-MB.

  Jonathan Phillips of Florida Litigators, PLLC, West Palm Beach, for
appellant.

  Michael A. Rosenberg, Peter D. Weinstein and Adrianna de la Cruz-
Muñoz of Cole, Scott & Kissane, P.A., Plantation, for appellee.

PER CURIAM.

   Based on our decision in Geico Indemnity Co. v. Muransky Chiropractic
P.A., No. 4D21-457, 2021 WL 2584107 (Fla. 4th DCA June 24, 2021), we
reverse the final judgment in favor of Geico and remand for the entry of a
final judgment in favor of appellant in the amount of $1.22.

   Reversed and remanded.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.